Citation Nr: 1449438	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-27 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a cold injury to the fingers and toes.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Counsel






INTRODUCTION

The Veteran served on active duty from September 1950 to May 1952. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. Jurisdiction is currently with the RO in Muskogee, Oklahoma.

In August 2013, the Board remanded this case for additional development. The file has now been returned to the Board for further consideration. The Board notes that at that time, the Veteran was represented by The American Legion; however, of record is a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, signed in February 2014 and received by VA in March 2014, in favor of the Oklahoma Department of Veterans Affairs.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2103). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

As discussed in the prior Board remand, the Veteran asserts entitlement to service connection for residuals of a cold injury to the fingers and toes, claimed as numbness of the toes. He claims he suffered from frostbite while stationed in Korea during his active military service. Service personnel records do show that the Veteran had service in Korea during the Korean Conflict. However, there are no service treatment records that can corroborate the Veteran's claim that he was treated for frostbite in service. The Veteran's May 1952 separation examination is negative for any disability of the feet, lower extremities, upper extremities, vascular system, or skin. 
Recent VA treatment records document complaints of numbness in the upper and lower extremities, which was attributed to the Veteran's degenerative disc disease of the cervical and lumbar spine. In August 2011, the Veteran reported to his VA primary care nurse that while stationed in Korea, he suffered from frostbite affecting his fingers and toes after standing guard in cold weather. He claimed that his digits turned black and the military doctor treating him threatened to amputate. He complained of numbness in his feet, which he attributed to his alleged in-service injury. On examination, he had diminished sensation in the feet. He was diagnosed with peripheral neuropathy. The etiology of this disability was not noted. The Veteran has a current peripheral nerve disability affecting both his upper and lower extremities, which has been diagnosed at different times as cervical radiculopathy, sciatica, and peripheral neuropathy.

In its prior remand, the Board acknowledged that the Veteran was competent to testify concerning the circumstances of his military service, including exposure to cold weather, and competent to describe observable symptoms of frostbite such as pain, numbness, or color changes to the extremities, and found that a VA examination was required to clarify whether any of the symptoms the Veteran has complained of can also be attributed to frostbite in service.

In a September 2013 VA examination report, the examiner, subsequent to a foot examination, diagnosed the Veteran with degenerative joint disease of the bilateral feet. Subsequent to a cold residual examination, the examiner noted that the Veteran had been diagnosed with cold injury residuals in 1952, and recorded that the Veteran reported that he still had numbness from his in-service event, without treatment, over the past 40 years. X-ray studies revealed osteoarthritis in the bilateral hands and feet and calcium pyrophosphate deposition disease of the hands. 

The examiner reported that the Veteran's diagnosed neuritis/peripheral neuropathy seems to be the cause of his numbness of the hands and feet and reported that a diagnosis of cold injury residuals could not be rendered. He reasoned that the Veteran's service separation examination was negative for any disability of the hands and feet, or skin, and did not record any numbness of the extremities. He further reasoned that there was no mention of symptoms for many decades after service and that the August 2011 VA treatment record noted his complaints, with diagnosis of peripheral neuropathy/neuritis, as a new complaint. He reported that the Veteran had received care from VA since 1952 and his symptoms were not recorded in his problem list until 2011.  

The VA opinion rendered in September 2013 is inadequate and requires an addendum for clarification. First, the examiner noted a diagnosis, in 1952, of cold injury residuals and such is not borne by the record. The basis of this diagnosis is unclear from the record. Second, the examiner reported that the Veteran had been receiving care from VA since 1952 and his symptoms were not in his problem list until 2011. Such is not borne by the record. The Board has access to the Veteran's VA treatment records in as early as August 2005, and records from 1952 to 2005 are not associated with the claims file. It is unclear if the examiner reviewed VA treatment records prior to August 2005 and found such silent for complaints of numbness of the bilateral fingers or toes. A new opinion, considering the VA treatment records associated with the claim file that describe the Veteran numerous musculoskeletal disabilities of the knees, back, and neck, as well as complaints of numbness or pain to the bilateral fingers and toes, is required. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and ask him to confirm if he received VA treatment prior to August 2005; and if so, request that he identity the location and time period of such treatment. Any and all responses, including negative response, should be associated with the claims file.

2. If the Veteran submits a positive response to the AOJ's injury as to VA treatment prior to August 2005, obtain and associate with the claims file such VA treatment records. If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.  

3. Then, forward the Veteran's claims file to the examiner who conducted the VA examination in September 2013, or a suitable substitute. If any examiner determines that a new VA examination is required, so schedule the Veteran. 

The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's numbness of the bilateral toes and fingers was incurred in service, or is otherwise related to service, specifically to the alleged in-service cold injury/frostbite. In essence, the Board seeks an opinion as to whether it is at least as likely as not that the Veteran's osteoarthritis of the bilateral hands and feet, carpal tunnel syndrome, calcium pyrophosphate deposition disease of the hands, ulnar neuropathy, sciatica, neuritis, and/or peripheral neuropathy, are related to an in-service cold injury/frostbite or his other musculoskeletal conditions or other etiology. 

In this regard, the examiner is asked to consider and comment upon the Veteran's report that during service, in the cold of Korea, his digits turned black and the military doctor threatened to amputate, and his report that he has experienced numbness since that time. The examiner is also asked to consider and comment upon the Veteran's musculoskeletal disabilities of the knees, neck, and back, and any related neurological complaints of disabilities; as well as his osteoarthritis of the bilateral hands and feet, neuritis/peripheral neuropathy, ulnar neuropathy, carpal tunnel syndrome, and calcium pyrophosphate deposition disease of the hands. 

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review. A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

4. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record. If the action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



